United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 1, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-20670
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSEPH CHIKE AGHOLOR,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-440-1
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Joseph Chike Agholor (Agholor) pleaded guilty to a seven-

count indictment charging him with one count of illegal re-entry

in violation of 8 U.S.C. § 1326(a) and (b)(2), one count of

unlawful procurement of naturalization in violation of 18 U.S.C.

§ 1425(b), three counts of making false statements in passport

applications in violation of 18 U.S.C. § 1542, and two counts of

fraud in connection with identification documents in violation of

18 U.S.C. § 1028(a)(4).   This court vacated his sentence and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20670
                                 -2-

remanded his case to the district court for resentencing.       See

United States v. Agholor, No. 01-20222 (5th Cir. March 25, 2002).

After Agholor was resentenced, he filed the instant appeal.

     Agholor argues that, for sentencing purposes, the district

court should have grouped his convictions under United States

Sentencing Guidelines § 3D1.2 into one group.   Agholor concedes

that he unsuccessfully raised the same argument in his original

appeal.    He states that he is raising the issue in this appeal to

preserve it for further review.

     On a second appeal following remand, the only issue for

consideration is whether the district court reached its final

decree in due pursuance of this court’s previous opinion and

mandate.    Burroughs v. FFP Operating Partners, L.P., 70 F.3d 31,

33 (5th Cir. 1995).    “[A] prior decision of this court will be

followed without re-examination . . . unless (i) the evidence on

a subsequent trial was substantially different, (ii) controlling

authority has since made a contrary decision of the law

applicable to such issues, or (iii) the decision was clearly

erroneous and would work a manifest injustice.”    See United

States v. Becerra, 155 F.3d 740, 752-53 (5th Cir. 1998)(internal

quotation marks and citation omitted).

     Agholor has not demonstrated that this court should

re-examine his argument.   The judgment of the district court is

AFFIRMED.